Citation Nr: 1611555	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.   

2.  Entitlement to an initial rating in excess of 10 percent for left knee sprain.   

3.  Propriety of the assignment of a separate rating for right knee scars, evaluated as noncompensable as of February 26, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for  right knee osteoarthritis and left knee sprain and assigned initial 10 percent ratings, effective June 26, 2007 and July 11, 2007, respectively.   

In August 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.

The Board remanded the instant matters in November 2014.   As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2015 rating decision, the RO granted a separate noncompensable rating for right knee scars, effective February 26, 2013.  As such is part and parcel of the Veteran's claim for a higher initial rating for his right knee disability, the Board has included the propriety of such rating on the title page of this decision.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee osteoarthritis results in subjective complaints of pain, aching, and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 70 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of limitation of extension, instability, recurrent patellar subluxation/dislocation, ankyloses, impairment of the tibia or fibula, or genu recurvatum.
 
2.  The Veteran's right knee meniscus symptomatology, including frequent pain, swelling, and decreased range of motion, is contemplated in his current 10 percent rating assigned for his right knee osteoarthritis.  

3.  For the entire appeal period, the Veteran's left knee sprain results in subjective complaints of pain, aching, and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 90 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of limitation of extension, instability, recurrent patellar subluxation/dislocation, ankyloses, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

4.  Beginning February 10, 2014, the Veteran's right knee osteoarthritis and left knee sprain result in muscle atrophy and weakness of the bilateral quadriceps, most nearly approximating no more than a moderate disability of Muscle Group XIV.  

5.  For the entire appeal period, the Veteran's right knee scars are not unstable or painful, do not affect an area less than area of at least 6 square inches (39 sq. cm.), and have not been shown to further limit function of the right knee.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for left knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014 (2015). 

3.  As of February 10, 2014, the criteria for a separate 10 percent rating, but no higher, for moderate disability of the right quadriceps, Muscle Group XIV, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2015). 

4.  As of February 10, 2014, the criteria for a separate 10 percent rating, but no higher, for moderate disability of the left quadriceps, Muscle Group XIV, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2015). 

5.  As of June 26, 2007, a separate noncompensable rating, but no higher, for right knee scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the initially assigned ratings for the service-connected right knee osteoarthritis and left knee sprain, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection for right knee osteoarthritis and left knee sprain were granted and initial ratings were assigned in the June 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran has also been afforded VA examinations in conjunction with the claims decided herein in May 2008, February 2013, and August 2015.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his right knee osteoarthritis or left knee arthritis has worsened in severity since the last VA ordered examination in August 2015.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's higher initial rating claims and no further examination is necessary.

As indicated previously, in November 2014, the Board remanded the instant matters for additional development.  Specifically, the November 2014 remand instructed the AOJ to request that the Veteran identify any VA or private healthcare providers who had treated him for the claimed disabilities and to obtain all identified private records as well as updated VA treatment records.  The remand also instructed the AOJ to afford the Veteran a VA examination for his service-connected right knee osteoarthritis and left knee sprain to determine the current nature and severity of his disabilities.  A March 2015 letter requested that the Veteran identify any outstanding records, and the record reflects that all available VA treatment records and private treatment records were obtained.  The August 2015 Disability Benefits Questionnaire (DBQ) examination report relevant to the right knee osteoarthritis and left knee sprain claims addresses all of the Board's inquiries to the extent necessary to decide the claims.  In this regard, the Board notes that, despite being directed to identify the muscle group affected for any muscle impairment of the legs resulting from the Veteran's bilateral knee disabilities and the severity of the impairment, the examiner did not specify the muscle group or directly state the level of impairment.  However, the Board finds that the examination report includes sufficient findings so as to allow the Board to assess the muscle group affected and severity of muscle impairment associated with the Veteran's bilateral knee disabilities.  Therefore, the Board finds that the AOJ has substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.  

Additionally, in August 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 48 (2010).

Here, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the nature, frequency, and severity of symptomatology associated with his bilateral knee disabilities, to include the impact such has on his daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the Board remanded the matter subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining outstanding treatment records as well as an evaluation to determine the current nature and severity of the Veteran's right knee osteoarthritis and left knee sprain.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

The Veteran contends that higher initial ratings are warranted for his right knee osteoarthritis and left knee sprain.  In a June 2009 substantive appeal, the Veteran claimed that he suffered from loss of range of motion, pain, and instability as result of his service-connected right knee osteoarthritis and left knee sprain.  Additionally, at his August 2014 Board hearing, he contended that such knee disabilities resulted in atrophy of his quadriceps.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, and his left knee disability is evaluated under Diagnostic Code 5014.  

Diagnostic Code 5010 states that arthritis due to trauma will be rated on limitation of motion of the affected parts, as degenerative arthritis, under Diagnostic Code 5003.  Diseases under Diagnostic Code 5014 will be rated on limitation of the motion of affected parts, as arthritis, degenerative.   38 C.F.R. § 4.71a.  

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Additionally, under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).

Diagnostic Code 5314 contemplates functions affected by the muscles involved in muscle group XIV, to include extension of knee; simultaneous flexion of hip and flexion of knee; tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee; anterior thigh group; sartorius; rectus femoris; vastus extemus; vastus intermedius; vastus internus; and tensor vaginae femoris.  A noncompensable rating is warranted for slight muscle injury.  A 10 percent rating is warranted for moderate muscle injury.  A 30 percent rating is warranted for moderately severe muscle injury.  A 40 percent rating is warranted for severe muscle injury.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and  uncertainty of movement. 38 C.F.R. § 4.56(c).

A slight disability of muscles comprises simple wound of muscle without debridement or infection.  Objective findings include minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A moderate muscle disability comprises a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings should include entrance and (if present) exit scars; small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high-velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability contemplates through-and-through or deep penetrating wounds due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

The Veteran's right knee disability also results in surgical scars.  In order to be compensable, a scar not on the head, face or neck, must be deep and nonlinear affecting an area of at least six square inches/39 sq. cm. (Diagnostic Code 7801); superficial and linear affecting an area of at least 144 square inches/929 sq. cm. (Diagnostic Code 7802); unstable or painful (Diagnostic Code 7804); or must have other disabling effects (Diagnostic Code 7805).  38 C.F.R. § 4.118.

A March 2006 VA treatment note indicated that the Veteran reported sharp and aching pain in the right knee about three to four days per week.  

A December 2007 VA treatment note reported that an X-ray of the right knee with non-weight bearing views demonstrated normal alignment and large joint effusion.  While joint spaces were normal in the non-weight bearing view, there was joint space loss in both compartments on the lateral view, which suggested to the radiologist that the joint space loss was underestimated due to the non-weight bearing status of the anterior and posterior view.  The radiologist noted that there was cortical irregularity of the femoral condyles and moderate osteophytosis at the lateral margin of the lateral tibial plateau, and mild osteophytosis at the medial margin of the medial femoral condyle.  The X-ray examination also revealed osteophytic spurring of the lateral tibial spine.  Impression was indirect evidence for mild osteoarthritis in the right knee joint.  As for the left knee, X-ray examination revealed normal alignment and no joint effusion, as well as normal joint spaces.  There were no loose bodies or chondrocalcinosis.  No osteochondral defects or osteophytosis was detected. 

A May 2008 VA examination report reflected diagnoses of right knee osteoarthritis and left knee sprain.  The examiner noted that the Veteran wore a brace on the right knee about two-thirds of the time.  With regard to the Veteran's right knee, the examiner noted the Veteran's report that he was never pain-free.  The examiner noted the Veteran's report of some stiffness and swelling, although no instability was reported.  The Veteran also reported that he experienced flare-ups every day, which may last hours to days and that they were treated with analgesics.  The Veteran stated that he limited his standing to 10 minutes and that walking was limited to 10 minutes.  The Veteran reported that climbing the stairs was very difficult.  The Veteran also stated that while he could perform his job, he had to take breaks because of the strain in his knees.  The Veteran's gait was normal.  With regard to the Veteran's left knee, the examiner noted the Veteran's report that he was pain-free about half the time, and had occasional locking of the left knee, stiffness, and swelling.  The Veteran reported that there was no instability and that flare-ups occurred infrequently with the left knee and that they were generally treated with rest and Ibuprofen.  The examiner found that gait was normal.  He also observed that the Veteran was using a cane at the time of the examination and a brace on the right knee only.  

During physical examination, the right knee revealed no redness, increase in local heat, or swelling.  The examiner found that the margins of the patella were clearly discernible.  The examiner found no instability.  The extension of the right knee was 0 degrees, while flexion was 0 to 95 degrees, with considerable pain and discomfort that limited the Veteran's flexion at 90 degrees after the fifth repetition.  As for the left knee, the examination of the left knee revealed no redness, increase in local heat, or swelling.  Patellar inhibition test and drawer test were negative, and the examiner found that there was no instability demonstrated at the time of the examination.  The left knee's extension was 0 degrees, while flexion was from 0 to 130 degrees, with pain being the limiting factor.  The examiner noted that there was no reduction against resistance or with repetition as for the left knee.  Quad reflex was 1+/2+ bilaterally.  Muscle mass and strength were normal, and McMurray was negative as to both knees.   Post-range of motion testing, the examiner noted that there was augmented tenderness about the right patella without swelling, weakness, or stiffness identified as to both knees.  The examiner further found that no additional losses of range of motion was recommended for the right or left knee due to painful motion, weakness, impaired endurance, instability, or during flares.   

An August 2008 VA treatment note indicated that the Veteran had limited range of motion as to both knees, as well as pain to the bilateral medial meniscus.  Tendons were intact and pulses were equal bilaterally and unilaterally.  An October 2008 VA treatment note reported that the Veteran was issued custom knee braces for both knees, which were well-fitting.  A March 2010 VA treatment note indicated that the Veteran used a brace on the right knee and that he walked with a noticeable limp.  

A February 2013 DBQ examination report reflected that the Veteran had a meniscus tear of the right knee, which was surgically repaired on two occasions in 1969, and again in 1998.  The examiner found that the Veteran had residual signs and/or symptoms due to the noted meniscectomy procedures, to include frequent pain, swelling, and decreased range of motion.  The examiner noted that these symptoms were moderate. The examiner noted that the Veteran performed right knee flexion to 70 degrees and that there was no objective evidence of painful motion as to the right knee.  The examiner noted that there was no limitation of extension and no objective evidence of painful motion as to the Veteran's right knee.  The Veteran performed left knee flexion to 90 degrees.  The examiner noted that there was no objective evidence of painful motion and that there was no limitation of extension and no evidence of painful motion as to the left knee.  The Veteran was not able to perform repetitive-use testing with 3 repetitions due to pain.   The examiner noted that the Veteran reported functional loss due to less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.  The examiner also noted that the Veteran experienced tenderness or pain to palpation for joint line or soft tissues of the right knee.   

On muscle strength testing, the examiner rated the Veteran's right knee flexion at 4/5 and left knee flexion at 5/5.  The examiner rated the Veteran's right knee extension at 4/5 and left knee flexion at 5/5.  The examiner found that anterior instability test results were normal as to both knees and that posterior drawer test results were also normal as to both knees.  The examiner found that medial-lateral instability was normal as to both knees and that there was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not have medial tibial stress syndromes or any other tibial and/or fibular impairment.   The examiner observed that the Veteran had a scar related to his knees and answered "no" as to whether the scar was painful and/or unstable, or whether the total area of all related scar was greater than 39 square centimeters.  The examiner also noted that the Veteran required constant use of a cane and regular use of a brace on his right knee, as well as occasional use of a brace on his left knee.  The examiner noted that the Veteran did not report flare-ups, but reported constant pain that significantly affected his functionality of his knees.   As for the Veteran's ability to work, the examiner commented that the functional impact on the Veteran's ability to work was that the Veteran was not capable of gainful employment due to his knee and pulmonary conditions.  

A February 2014 VA treatment note indicated the Veteran's complaint of bilateral knee pain, limitation of motion, and weakness.  The treating physician found that the Veteran had atrophy in both quadriceps and noted that the Veteran reported that his knees "[were] getting better."  The Veteran's left knee showed full range in extension and flexion.  His right knee's range of motion was 0 to 110 degrees and the left knee showed range of motion from 0 to 120 degrees.  The Veteran reported that pain was worse in his right knee and that pain in his knees decreased overall.  The treating physician provided an assessment of gradual increase in knee strength, stability, and decreased pain.  

An April 2014 VA treatment note indicated that the Veteran was previously injected with corticosteroid to both knees earlier that month and that he reported symptoms of knees popping and lateral knee pain.  The treatment record noted that the Veteran discontinued using knee braces but that he used a cane, which enabled him to walk five feet to five hundred yards.  On examination, his knees were nonerythematous/ edematous.  There was no dislocation.  There was bilateral varus deformity and bilateral quad atrophy.  He had full active range of motion, ligament testing was with good endpoints, and McMurray's test was negative.  A June 2014 VA treatment note stated that the Veteran was retired at the time and that he was staying busy as the "commander of the penrose VFW."  

In an August 2014 hearing, the Veteran testified that he could only perform limited physical activities due to his knee condition, to include pain, swelling, and locking of both knees.  The Veteran testified that he experienced swelling "four times a week" and that he observed swollen knees when he woke up in the morning without physical activities.  The Veteran further stated that swelling was "instantaneous" when he fell.  The Veteran's spouse testified that the Veteran's knees swelled and became "huge for days on end."  The Veteran stated that both knees "will lock up once in a while."  The Veteran stated that he was at the point of falling over due to weak knees about "three or four times a week" and that he wore braces on his knees for stability.  As for the Veteran's employment status, the Veteran stated that he previously worked as a truck driver and that he was currently retired because his knees impeded his ability to drive a truck.   

A September 2014 VA treatment note reflected that the Veteran was fitted with new bilateral knee brace.  The treatment note also indicated the Veteran's report that both knees were unstable when he walked a short distance.  An October 2014 VA treatment note reported that the Veteran was injected with Synvisc on his left knee, which provided him no relief at the time.  On examination, his knees were nonerythematous/ edematous.  There was no dislocation.  There was bilateral varus deformity and bilateral quad atrophy.  Full active range of motion was noted.  Ligament testing was conducted with good end points, and the Veteran was negative as to McMurray's test.  X-ray examination revealed that the right knee was more symptomatic of degenerative joint disease than the left knee.  Assessment was bilateral ITB/patellar tendinitis and bilateral knee degenerative joint disease.  A November 2014 VA treatment note reported injection of visco supplementation to the right knee and that the Veteran reported relief from previous injection of Synvisc to his left knee.  

An August 2015 DBQ examination report noted the Veteran's report that his right knee was in pain constantly and that he started using a knee brace because he was falling.  The Veteran reported using a cane on regular basis and he needed to use a cane for stability because he falls about half of the time.  The examiner noted that the right knee pain was located in the joint line both lateral and medial.  The Veteran reported that he fell two to three times a week when his right knee goes out and will not support him.  The examiner noted that the Veteran was injected with Synvisc to his right knee in October 2014, which relieved right knee symptoms for a few months.  With regard to the left knee, the Veteran reported that he experienced left knee pain when his right knee was in pain, which was every third day lasting all day.  The Veteran also reported shifting his weight to his left knee on the days when his right knee hurts more.  The Veteran reported flare-ups of the knee about 4 times in the previous year such that he could not get up and walk because he was afraid he would fall.  Each flare-up lasted for a few days.  The Veteran described the functional loss or functional impairment of his right knee as pain, swelling, and loss of motion, such that his right knee gives out which caused him to fall.  

A physical examination revealed right knee flexion of 0 to 110 degrees and right knee extension of 110 to 0 degrees.  The left knee flexion was 0 to 115 degrees and the left knee extension was 115 to 0 degrees.   The examiner noted that the Veteran cannot squat or kneel as a result of the abnormal range of motion as to both knees.  There was evidence of pain with weight bearing and evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner stated that such was located below the patella and along the lateral aspect of the knee.  The examiner indicated that, while there was additional functional loss or range of motion after three repetitions as to the right knee due to pain and weakness, resulting in range of motion from -5 to 100 degrees, there was no additional functional loss after three repetitions as to the left knee.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time as to both knees.  With regard to flare-ups, while the examination was not conducted during a flare-up, the examiner estimated that pain and weakness significantly limited function ability with flare-ups on the right side, resulting in a range of motion from zero to 90 degrees.  However, there was no additional functional loss to the left knee during flare-ups.

As for muscle strength, the examiner rated the Veteran's both knees at 4/5 for forward flexion as well as extension.  The examiner also found that the Veteran had muscle atrophy as to quadriceps on both sides due to the knee disabilities and that the right side was more atrophied than the left side.  The examiner found that the atrophy on the right quadriceps measured at 38 centimeters above the knee, while the left quadriceps measured at 41 centimeters below the knee.  Further, the examiner noted that the Veteran had right knee scars related to his right knee disability, but that the scars were neither painful nor unstable.  The examiner further noted that the total area for the scars were less than 39 square centimeters (6 square inches).  

The examiner found that no ankylosis was present as to both knees.  There was no history of recurrent subluxation, lateral instability, recurrent effusion, or joint instability as to both knees.  The examiner reported normal findings with regard to anterior instability, posterior instability, medial instability, and lateral instability as for both knees.  Further, the Veteran's gait was antalgic due to his knees and that both quadriceps appeared to be atrophied.  The examiner found that, while the Veteran could rise on his toes, walking was unbalanced on his toes and that the Veteran could only advance two steps.  The Veteran could rise on his heels for a brief moment but he could not ambulate on his heels.  The examiner observed that tandem ambulation was unsteady and that the Veteran fell out of gait after one step.  Further, the examiner noted that the Veteran's knees popped on partial shallow squatting and the third squat was shallower than the others.  The examiner further found that the Veteran did not have tibial and/or fibular impairments, such as shin splints, stress fractures, and chronic exertional compartment syndromes.  The examiner also noted that the Veteran used a brace on a regular basis, while he used a cane constantly.  As for functional impact, the examiner commented that the Veteran could not do tasks requiring him to kneel or squat, although he was able to sit for 45 minutes at a time and perform sedentary work with breaks every 45 minutes.  

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his right knee osteoarthritis or left knee sprain under Diagnostic Code 5260.  Significantly, the Veteran's right and left knee disabilities have been manifested by subjective complaints of pain, aching, swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 70 and 90 degrees for the right and left knees, respectively, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.  See DeLuca, supra; Mitchell, supra.  

With respect to Diagnostic Code 5260, a 10 percent rating requires that flexion be limited to 45 degrees and a 20 percent rating requires that flexion be limited to 30 degrees.  As noted, the evidence demonstrates that the Veteran's right knee flexion was limited to 70 degrees and his left knee flexion was limited to 90 degrees, both at worst, during the appeal period.  See February 2013 DBQ examination report.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  While the May 2008 and August 2015 examiners noted that the Veteran experienced flare-ups in both knees, there is no evidence showing that such flare-ups diminished the Veteran's range of motion in flexion to 30 degrees or less at any point pertinent to the appeal.  Specifically, the May 2008 VA examiner found that no additional loss of range of motion was recommended for the right or left knee due to painful motion or during flare-ups.  While the August 2015 DBQ examiner found that pain from flare-ups significantly limited the Veteran's functional ability as to the right knee, the examiner noted that the Veteran could still perform right knee flexion to 90 degrees according to the Veteran's statements describing functional loss during his flare-ups.  As to the left knee, the August 2015 examiner concluded that pain from flare-ups did not significantly limit the Veteran's functional ability.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  As such, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5260 in either knee.
 
Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the knee.  As indicated previously, a 10 percent rating requires extension limited to 10 degrees and a 20 percent rating requires a finding of extension limited to 15 degrees.  The evidence fails to show that the Veteran's extension was limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran performed extension of both knees to zero degrees during the May 2008, February 2013, and August 2015 examinations.   As previously discussed, while examiners noted that the Veteran experienced flare-ups in both knees, the evidence does not show that such flare-ups caused additional functional loss to the point of limiting extension to 10 degrees or more at any point pertinent to this appeal.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.   In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability as to both knees.  Significantly, the examination reports of record consistently reflect findings that the examiners could not identify or detect instability as to either knee.  The May 2008 VA examiner found that the Veteran did not exhibit instability at the time of the examination.  The February 2013 DBQ examiner found that anterior and medial-lateral instability was normal as to both knees and that there was no evidence or history of recurrent patellar subluxation or dislocation.  The August 2015 DBQ examiner reported normal findings as to anterior, posterior, medial, and lateral instabilities for both knees.  The August 2015 DBQ examiner further noted that there was no history of recurrent subluxation or joint instability as to both knees.  

The Board acknowledges that, at his August 2015 DBQ examination, the Veteran reported that he occasionally experienced falling and that he started using a knee brace due to the falling incidents, and that in general, he has alleged experiencing instability in his knees.  The Veteran further alleged experiencing locking in the knee during the August 2014 hearing.  As a layperson, however, the Veteran is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, and the Board finds no reason to doubt his credibility regarding such observations, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, as noted, the VA examiners, who are medical professionals, found that there was no laxity as to both knees.  Based on the foregoing, the objective medical evidence shows that the Veteran's knees are stable without instability or subluxation for the entire period on appeal.  Accordingly, a separate rating for instability or subluxation of either knee under Diagnostic Code 5257 is not warranted at any point during the appeal period.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5258 or 5259 for either knee.  In this regard, while no meniscal conditions have been noted with regard to the left knee, the record reflects that the Veteran had previously undergone three surgeries to repair the meniscus on the right knee.  As such, the Board has considered the applicability of Diagnostic Codes 5258 and 5259 as to his right knee.  

Diagnostic Code 5258 provides a 20 percent rating for a finding of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in to the joint.  Diagnostic Code 5259 warrants a 10 percent rating when there is a finding of symptomatic removal of semilunar cartilage.  In the instant case, the Board acknowledges that the evidence demonstrates that the Veteran has a history of a meniscal tear in his right knee and had undergone three meniscectomies on the right knee.  The February 2013 examiner noted that the Veteran had moderate residual meniscal symptoms, to include "frequent pain, swelling, and decreased range of motion."  The August 2015 DBQ examination also indicated that the Veteran experienced residual symptoms from previous meniscectomies, to include "constant joint pain."  

As noted, Diagnostic Code 5258 requires a showing of dislocated semilunar cartilage with residual symptoms.  As the evidence reflects that the Veteran's meniscus on his right knee was removed in 1998 during a meniscectomy, see February 2013 DBQ examination report, Diagnostic Code 5258 does not apply as to the right knee as it does not have a meniscus for the required showing of dislocated semilunar cartilage.  

Further, the Board finds that, to assign separate ratings under Diagnostic Code 5259 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  In this regard, the Veteran's right knee symptomatology includes frequent episodes of pain, swelling, and decreased range of motion from his meniscectomies.  Under Diagnostic Code 5259, the rating criteria is based on symptomatic residuals, which, in plain language, means the Veteran reports residuals.  There is no objective findings required other than the removal of the cartilage.  In the instant case, the Veteran's residual symptoms include decreased range of motion, swelling, and pain, which is considered in the evaluation assigned under Diagnostic Code 5010.  Moreover, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.  Therefore, based on the foregoing, the Board finds that separate ratings under Diagnostic Codes 5258 and 5259 are not warranted.  

Furthermore, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, higher and/or separate ratings under Diagnostic Codes 5256, 5262, and 5263 are not warranted for either knee disability at any point during the appeal period.  

The Board finds, however, that beginning February 10, 2014, but no earlier, separate 10 percent ratings, but no higher, under Diagnostic Code 5314 are warranted for the Veteran's muscle atrophy in bilateral quadriceps.  38 C.F.R. 
§§ 4.56, 4.73; Diagnostic Code 5314.  While the February 2013 DBQ examination reported that on muscle strength testing, the Veteran's right knee flexion was rated at 4/5 and left knee flexion at 5/5, there was no finding of muscle atrophy at the time of the examination.  The February 2014 VA treatment note is the first indication of objective demonstration of quadriceps atrophy.  In this regard, the medical professional indicated that the Veteran had atrophy on both quads and had weakness associated with the noted atrophy.  The August 2015 DBQ examination report further found that the Veteran's quadriceps were atrophied on both sides and that the right quadriceps affected by atrophy was measured at 38 centimeters, while the left quadriceps affected by atrophy was measured at 41 centimeters.  As the objective findings beginning February 10, 2014 reflect muscle impairment of both quadriceps manifested by atrophy and weakness, without more severe symptomatology indicative of a moderately severe or severe muscle injury, the Board finds that such condition most nearly approximates no more than a moderate disability of Muscle Group XIV as contemplated by Diagnostic Code 5314.  38 C.F.R. §§ 4.56, 4.73; Diagnostic Code 5314.  

Further, as noted, the Veteran has been assigned a noncompensable rating for right knee scars, effective February 26, 2013, the date of a VA examination that documented their presence.  However, as such are the result of surgeries that took place in 1969 and 1998, the Board finds that they have been present for the entire appeal period and the separate rating for such associated disability should be assigned as of June 26, 2007, the date of service connection for the Veteran's right knee osteoarthritis.  However, the Board finds that the assignment of an initial noncompensable rating for such scarring was proper.  In this regard, the Veteran's right knee scars have been consistently found to affect a relatively small area, less than the 6 square inches (39 sq. cm.) required for a compensable evaluation under Diagnostic Code 7801 or the 144 square inches (929 sq. cm.) required for a compensable evaluation under Diagnostic Code 7802.   These scars are not unstable or painful, thus a compensable evaluation under Diagnostic Code 7804 is not warranted.  Finally, there is no finding of associated limitation of function or other disabling effects, thus a compensable evaluation under Diagnostic Code 7805 is not available.  Thus, the Board finds no basis upon which to award compensable disability evaluations for the Veteran's associated right knee scars.  

In assessing the severity of the knee disabilities, the Board has considered the Veteran's assertions regarding his symptoms, to include pain, swelling, and stiffness in both knees, which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of osteoarthritis and knee sprain.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right knee osteoarthritis and left knee sprain.  

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected right knee osteoarthritis and left knee sprain.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigned staged ratings for such disabilities are not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee osteoarthritis and left knee sprain with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's current ratings based on limitation of motion, atrophy of Muscle Group XIV pertaining to the quadriceps, and surgical scarring on the right knee associated with his bilateral knee disabilities contemplates the functional limitations caused by such disabilities, to include loss of range of knee motion, and atrophy and weakness of the quadriceps, as well as scarring and meniscus symptomatology on the right knee, to include his subjective complaints of pain, locking, swelling, and giving way.  There are no additional symptoms of his right knee osteoarthritis or left knee sprain that is not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected bilateral knee disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

During the course of the Veteran's appeal for higher initial ratings for his bilateral knee disabilities, a claim for TDIU was considered and denied by the RO in a January 2014 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447   (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review. Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claims for higher initial ratings for his right knee osteoarthritis and left knee sprain; however, finds that separate 10 percent ratings for moderate disability of the right and left quadriceps, Muscle Group XIV, are warranted as of February 10, 2014.  Additionally, the Board finds that the separate noncompensable rating for right knee scars is warranted as of June 26, 2007.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, to the extent that the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 10 percent for right knee osteoarthritis is denied. 

An initial rating in excess of 10 percent for left knee sprain is denied.  

As of February 10, 2014, the criteria for a separate 10 percent rating, but no higher, for moderate disability of the right quadriceps, Muscle Group XIV, is granted, subject to the laws and regulations governing payment of monetary benefits.

As of February 10, 2014, the criteria for a separate 10 percent rating, but no higher, for moderate disability of the left quadriceps, Muscle Group XIV, is granted, subject to the laws and regulations governing payment of monetary benefits.

As of June 26, 2007, a separate noncompensable rating, but no higher, for right knee scars is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


